Case 18-70870-JAD              Doc 124      Filed 07/13/20 Entered 07/13/20 17:15:27             Desc Main
                                           Document      Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     IN RE:                                                )
                                                           )   CHAPTER 11
     LARRY FREDERICK and SHARON                            )
     FREDERICK,                                            )
                                                           )   CASE NO. 18-70870-JAD
              Debtors.                                     )
                                                           )   Doc. No. _______
     M&T BANK                                              )
                                                           )   Related to Doc. Nos. 88, 103
              Movant,                                      )
                                                           )   Hearing Date: Tuesday, July 14, 2020 at
              v.                                           )   10:00 a.m.
                                                           )
     LARRY FREDERICK and SHARON                            )
     FREDERICK,                                            )
                                                           )
              Respondents.                                 )

                  REPLY TO GROWMARK FS, LLC’S RESPONSE TO
            M&T BANK’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

            M&T Bank, by and through its undersigned counsel, submits this Reply to Growmark FS,

 LLC’s (“Growmark”) Response (the “Response”), (ECF No. 103), to M&T Bank’s Motion for

 Relief from the Automatic Stay (the “Motion”), (ECF No. 88), stating as follows:

            1.      The Motion asserts that “[t]he security interests granted [to M&T Bank] by the

 General Security Agreements are first priority liens by virtue of the UCC filings and various

 General Subordination Agreements executed by Growmark FS, LLC, except that FSA has a first

 lien on certain personal property, including the livestock owned by the Debtors.” Motion at ¶ 19.

            2.      The Response asserts that the above statement “is not correct as stated.”

 Specifically, it claims that, pursuant to that certain General Subordination Agreement dated July

 26, 20171 (the “July 26, 2017 GSA”) (attached to the Response as Exhibit 2), “Growmark’s lien is



 1
     The Response incorrectly dates the General Subordination Agreement as of July 25, 2017.

                                                           1
Case 18-70870-JAD           Doc 124    Filed 07/13/20 Entered 07/13/20 17:15:27            Desc Main
                                      Document      Page 2 of 4



 subordinated to M&T to the amount of $100,000 only.” Response at ¶ 3.

        3.         It is true that pursuant to the July 26, 2017 General Subordination Agreement, the

 Debtors’ obligations to Growmark are subordinated to the Debtors’ obligations to M&T Bank

 “under a Multiple Disbursement Term Note and its associated loan documents dated on or about

 even date herewith in the amount of $100,000 as amended from time to time.”

        4.         The Response, however, ignores the existence of a prior General Subordination

 Agreement between M&T Bank and Growmark dated as of August 1, 2016 (the “August 1, 2016

 GSA”).      A true and correct copy of the August 1, 2016 GSA is attached as Exhibit A and

 incorporated by reference.

        5.         The August 1, 2016 GSA provides, in pertinent part:

                   Creditor [Growmark], for value received, and intending to be legally bound,
                   hereby subordinates, for the benefit of Lender [M&T Bank], the
                   Subordinated Obligations (defined below) to the Primary Obligations
                   (defined below) and agrees to the other provisions of this Agreement. . . .

                   “Primary Obligations” means collectively, any and all obligations owed by
                   Borrower [the Debtors] to Lender [M&T Bank], whether now existing or
                   hereafter incurred, of every kind and character . . . .

                   “Subordinated Obligations” means collectively, any and all obligations
                   owed by Borrower [the Debtors] to Creditor [Growmark] whether now
                   existing or hereafter incurred of every kind and character . . . .

 See Ex. A at 1.

        6.         There is also another General Subordination Agreement in favor of M&T Bank

 dated as of February 28, 2017 (the “February 28, 2017 GSA”), which is in substantially the same

 form as the August 1, 2016 GSA.

        7.         Accordingly, pursuant to the August 1, 2016 GSA and February 28, 2017 GSA, all

 of the Debtors’ obligations to Growmark were and continue to be subordinated to all of the

 Debtors’ obligations to M&T Bank.

                                                    2
Case 18-70870-JAD         Doc 124      Filed 07/13/20 Entered 07/13/20 17:15:27               Desc Main
                                      Document      Page 3 of 4



         WHEREFORE, M&T Bank respectfully requests that this Honorable Court enter an order,

 (i) granting the Motion in its entirety; (ii) lifting the automatic stay; and (iii) granting any other or

 further relief this Court deems just and proper.

                                                        Respectfully submitted,

                                                        DENTONS COHEN & GRIGSBY P.C.


  Dated: July 13, 2020                                  By: /s/ William E. Kelleher, Jr.
                                                        William E. Kelleher, Jr.
                                                        Pa I.D. 30747
                                                        Daniel P. Branagan
                                                        Pa I.D. 324607
                                                        625 Liberty Avenue
                                                        Pittsburgh, PA 15222-3152
                                                        Phone: (412) 297-4900
                                                        Fax: (412) 209-0672
                                                        bill.kelleher@dentons.com
                                                        daniel.branagan@dentons.com

                                                        Counsel for M&T Bank
  3377686




                                                    3
Case 18-70870-JAD         Doc 124      Filed 07/13/20 Entered 07/13/20 17:15:27        Desc Main
                                      Document      Page 4 of 4



                                   CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was
 electronically filed and accordingly was served upon all parties currently registered to receive
 electronic notices via this Court’s CM/ECF Notification system. In addition, the undersigned
 caused a copy of the foregoing to be served upon the following parties in the manner indicated on
 this 13th day of July 2020.


 Via Electronic Mail

  Robert O Lampl, Counsel for Debtors
  rol@lampllaw.com, jschemm@lampllaw.com, jlacher@lampllaw.com, jcooney@lampllaw.com,
  rcooney@lampllaw.com, slampl@lampllaw.com, aholmquist@lampllaw.com,
  kmonahan@lampllaw.com

  Larry E. Wahlquist, Office of the United States Trustee
  Larry.E.Wahlquist@usdoj.gov

  Ryan James on behalf of Creditor FS Financial Services, LLC
  Ryan James on behalf of Creditor GROWMARK FS, LLC
  RXJ@galantertomosovich.com

  Matthew J. Lautman on behalf of Creditor FS Financial Services, LLC
  Matthew J. Lautman on behalf of Creditor GROWMARK FS, LLC
  lautmanmj@hh-law.com


                                                        /s/ William E. Kelleher, Jr.
                                                        William E. Kelleher, Jr.




                                                    4
